Box 3 – NOTE: Cont’d.	Proposed changes to claim 16 present new issues that require further consideration and possibly further search.

Box 12: Cont’d.	Applicant’s arguments presented with the after final response appear directed to the claims as proposed amended and are thus, not persuasive in overcoming the rejection of claims 16-20 as set forth in the final Office action of May 25, 2022.

Box 14: Cont’d.	The replacement drawing sheets received on July 25, 2022 have been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.



                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      










MS
July 06, 2022